Kupferman, J.
(dissenting). I would deny the application. While I recognize that prohibition may be the proper vehicle in a situation such as this (see Matter of Art v. City Ct. of City of Rochester, 35 A D 2d 1062 [4th Dept., 1970]; Matter of Proskin v. County Ct. of Albany County, 30 N Y 2d 15, 18; Matter of Lee v. County Ct. of Erie County, 27 N Y 2d 432, 437) the double jeopardy aspects of this proceeding are unclear, and a motion to dismiss the indictment would be a more appropriate procedure than that presently pursued.
Nunez, J. P., and Murphy, J., concur with Steuer, J,; Kupferman, J., dissents in an opinion in which Tilzer, J., concurs.
Petition for writ of prohibition granted, without costs and without disbursements, and respondents are prohibited from trying petitioners pursuant to separate indictments (Indictment Nos. 32/72 — 36/72) charging each of them with the crime of criminal possession of a dangerous drug.